Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 04/06/2022, Applicant argued against all rejections previously set forth in the Office Action dated 01/26/2022.
In light of Applicant’s arguments, the prior art rejections of Claims 21-36 under 35 U.S.C. §103 previously set forth are withdrawn.
In light of Applicant’s submission of Terminal Disclaimer, the rejections of Claims 21-36 under Double Patenting previously set forth are withdrawn.

Terminal Disclaimer

The terminal disclaimer filed on 04/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent No. 10,891,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Oleg F. Kaplun on 04/21/2022.
The application has been amended as follows:
In the claims:
1-20. 	(Cancelled). 
21.     	(Currently Amended) A method for generating, at a server, a graphical user interface (GUI) for execution on a plurality of user devices, the GUI including a map for a set of applications in a gaming environment executable on the plurality of user devices to facilitate interactions between [[the]] a corresponding user device and a game server, the method comprising:
	measuring a number of users currently interacting with [[the]] a first application of the set of applications across the plurality of user devices; 
	generating a first icon for the first application, including a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application;
	measuring a number of users currently interacting with a second application of the set of applications across the plurality of user devices;
	generating a second icon for the second application, including a second display characteristic of the second icon being based on the measured number of users currently interacting with the second application;
	generating [[a]] the map including the first icon having the first display characteristic and the second icon having the second display characteristic; and
	displaying the generated map on a first one of the plurality of user devices executing the GUI.
 
22.     	(Previoulsy Presented) The method of claim 21, wherein the map is arranged as a road map with a plurality of plots, each plot including one application of the set of applications.
 
23.     	(Previoulsy Presented) The method of claim 22, wherein the map includes roads extending between the plots.
 
24.     	(Previoulsy Presented) The method of claim 22, wherein the map includes aesthetic features to simulate the road map.
 
25.     	(Previoulsy Presented) The method of claim 22, wherein the applications collected into groups geographically located on the map based on traits of the applications.
 
26.     	(Previoulsy Presented) The method of claim 25, wherein each of the groups is represented in a corresponding one of the plots.
 
27.     	(Previoulsy Presented) The method of claim 21, further comprising:
	determining an identifying characteristic for each of the first and second applications,
	wherein generating the first icon includes the identifying characteristic of the first application and generating the second icon includes the identifying characteristic of the second application.
 
28.     	(Previoulsy Presented) The method of claim 27, wherein the identifying characteristic for each of the first and second applications includes one of an image of the corresponding one of the first and second applications, a text identification of the corresponding one of the first and second applications, a title of the corresponding one of the first and second applications.
 
29.     	(Previoulsy Presented) The method of claim 21, further comprising:
	determining at least one of a relative usage characteristic, a time characteristic, or an availability characteristic for each of the first and second applications,
	wherein generating the icon for the first application includes one of the relative usage characteristic, the time characteristic, and the availability characteristic for the first application.
 
30.   	(Previoulsy Presented) The method of claim 21, wherein the applications in the set of applications include electronic games playable on the user devices.
 
31.   	(Previoulsy Presented) The method of claim 30, wherein, for a selected one of the games, the usage characteristic is a total number of the user devices on which the selected game is either currently playing or has been played during a predetermined time period.
 
32.   	(Previoulsy Presented) The method of claim 30, wherein each of the first and second icons is selectable to launch a corresponding one of the games.
 
33.   	(Previoulsy Presented) The method of claim 21, wherein the display characteristic for the first icon includes one of a height of the first icon, a color of the first icon, a shape of the first icon, or a combination thereof.

34.   	(Currently Amended) A map server configured to generate a graphical user interface (GUI) including a map for a set of applications in a gaming environment executable on a plurality of user devices to facilitate interactions between a corresponding user device and a game server, the map server comprising:
	a transceiver configured to receive data corresponding to a usage characteristic for each application in the set of applications; and
	a processor generating the map by:
		measuring a number of users currently interacting with a first application [[one]] of the set of applications across the plurality of user devices; 
		generating a first icon for the first application, including a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application;
		measuring a number of users currently interacting with a second application [[one]] of the set of applications across the plurality of user devices;
		generating a second icon for the second application, including a second display characteristic of the second icon being based on the measured number of users currently interacting with the second application;
		generating [[a]] the map including the first icon having the first display characteristic and the second icon having the second display characteristic in a configuration for display at the plurality of user devices; and
displaying the generated map on a first one of the plurality of user devices executing the GUI.
 
35.   	(Previoulsy Presented) The map server of claim 34, wherein the map is arranged as a road map with a plurality of plots, each plot including at least one of the applications in the set of applications.

36.   	(Currently Amended) A non-transitory computer readable storage medium with an executable program stored thereon for generating a graphical user interface (GUI) including a map for a set of applications in a gaming environment executable on a plurality of user devices to facilitate interactions between a corresponding user device and a game server, the program instructing a microprocessor to perform operations, comprising:
	measuring a number of users currently interacting with a first application [[one]] of the set of applications of the set of applications across the plurality of user devices; 
	generating a first icon for the first application, including a first display characteristic of the first icon being based on the measured number of users currently interacting with the first application;
	measuring a number of users currently interacting with a second application [[one]] of the set of applications of the set of applications across the plurality of user devices;
	generating a second icon for the second application, including a second display characteristic of the second icon being based on the measured number of users currently interacting with the second application;
	generating [[a]] the map including the first icon having the first display characteristic and the second icon having the second display characteristic in a configuration for display at the plurality of user devices; and
displaying the generated map on a first one of the plurality of user devices executing the GUI.

Allowable Subject Matter

	Claims 21-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As argued by Applicant in the Response dated 04/06/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 21, 34, and 36.
	Claims 22-33:
	These claims incorporate the allowable subject matter of Claim 21, and are thus allowable.
	Claim 35:
	This claim incorporates the allowable subject matter of Claim 34, and is thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.